                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. CV 16-06939 CJC (AFM)                                              Date: December 19, 2018
Title      Isaac Ortiz v. J. Gastelo, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                              N/A
                 Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                     N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

        On November 2, 2018, defendants R. Ochoa, K. Cox and J. Gastelo filed a Motion for
Summary Judgment Based on Plaintiff’s Failure to Exhaust Administrative Remedies. Defendants
also provided a notice to plaintiff pursuant to Rand v. Rowland, 154 F.3d 952 (9th Cir. 1988) (ECF
No. 154), which stated as follows:

                                           RAND WARNING

        The defendants have made a motion for summary judgment by which they seek to
        have your case dismissed. A motion for summary judgment under Rule 56 of the
        Federal Rules of Civil Procedure will, if granted, end your case.

        Rule 56 tells you what you must do in order to oppose a motion for summary
        judgment. Generally, summary judgment must be granted when there is no genuine
        issue of material fact—that is, if there is no real dispute about any fact that would
        affect the result of your case, the party who asked for summary judgment is entitled to
        judgment as a matter of law, which will end your case. When a party you are suing
        makes a motion for summary judgment that is properly supported by declarations (or
        other sworn testimony), you cannot simply rely on what your complaint says. Instead,
        you must set out specific facts in declarations, depositions, answers to interrogatories,
        or authenticated documents, as provided in Rule 56(e), that contradict the facts shown
        in the defendant’s declarations and documents and show that there is a genuine issue
        of material fact for trial. If you do not submit your own evidence in opposition,
        summary judgment, if appropriate, may be entered against you. If summary judgment
        is granted, your case will be dismissed and there will be no trial.


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. CV 16-06939 CJC (AFM)                                           Date: December 19, 2018
Title      Isaac Ortiz v. J. Gastelo, et al.


         CENTRAL DISTRICT OF CALIFORNIA LOCAL RULE REQUIREMENTS

        Aside from the Rand warning, Plaintiff is advised to review the applicable local rules
        concerning opposing summary judgment. In particular, Local Rule 56-2 requires you
        to serve and file with your summary-judgment opposition “a separate document
        containing a concise ‘Statement of Genuine Disputes’ setting forth all material facts
        as to which it is contended there exists a genuine dispute necessary to be litigated.”

        On November 6, 2018, the Court issued a briefing schedule ordering plaintiff to file his
opposition to defendants’ motion for summary judgment and separate statement of genuine issues no
later than December 7, 2018. The Court also provided plaintiff with a suggested format for the
statement of genuine issues. Plaintiff was advised that failure to oppose a motion may be construed
as consent to the granting of the motion and may result in the recommendation that the action be
dismissed. Local Rule 7-12. The docket sheet shows that, as late as the date of the present order,
plaintiff has not filed an opposition and statement of genuine disputes.

        Accordingly, IT IS ORDERED that on or before January 9, 2019, plaintiff shall show cause
in writing why plaintiff’s failure to file an opposition and statement of genuine disputes should not
be deemed to be consent by plaintiff to the granting of defendants’ motion for summary judgment
and to the dismissal of the case based on plaintiff’s failure to file an opposition and a separate
statement of genuine issues as required by the November 6, 2018 Order (ECF No. 55).

        IT IS SO ORDERED.


                                                                                              :
                                                                 Initials of Preparer        ib




CV-90 (03/15)                          Civil Minutes – General                           Page 2 of 2
